Citation Nr: 0608726	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  94-06 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for atrophy of the right 
testicle, noncompensably rated prior to August 30, 2005, and 
evaluated as 20 percent disabling, thereafter. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, 
Attorney


ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The veteran had active service from October 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

When first before the Board in August 1997, the claim was 
denied. In July 1998, the veteran's attorney and the 
Secretary filed a Joint Motion for Remand (Joint Motion) with 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"). In July 1998, the Court 
granted the Motion and vacated and remanded the Board's 
August 1997 decision.

The Board remanded the case in March 1999. On return, a 
January 2003 Board decision denied the claim, and the veteran 
appealed. On Joint Motion, in an October 2003 Order, the 
Court vacated and remanded the case for inadequate VCAA 
notifications, and the Board remanded the case to the RO in 
May 2004. While the case was in remand status, previously 
considered SSA records were separated from the claims file. 
In December 2004, the Board again remanded the case for 
procurement of the dissociated SSA records. 

A November 2005 rating decision increased the rating to 20 
percent effective from August 31, 2005. The veteran's claim 
for an increased evaluation for this condition remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993); see 
also Norris v. West, 12 Vet. App. 413, 420 (1999).


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been completed.

2.  Prior to August 31, 2005, the veteran's right testicle is 
manifested by subjective complaints of pain in the areas of 
the testicles, complete atrophy of the right testicle without 
any prior surgery, and a normal left testicle. 

3.  The veteran is already in receipt of a special monthly 
compensation due to the loss of a creative organ.

4.  Effective from August 31, 2005, the veteran's disability 
is manifested by subjective complaints of pain in the areas 
of the testicles, with atrophy of both testicles.


CONCLUSIONS OF LAW

1.  Prior to August 31, 2005, the criteria for a compensable 
rating for atrophy of the right testicle are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.115, Diagnostic Code 7523 (2005).

2.  Effective from August 31, 2005, the criteria for a rating 
higher than 20 percent, for atrophy of the right testicle, 
are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.115, Diagnostic Code 7523 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, as well as in 
VCAA letters dated in April 2002, July 2004, August 2005, as 
well as in the Board's remands dated in March 1999, May 2004, 
and December 2004, and other correspondence of record, the 
veteran has been informed of the evidence and information 
necessary to substantiate the claim, the information required 
from him in order for VA to obtain evidence and information 
in support of the claim, and the assistance that VA would 
provide in obtaining evidence. In a July 2004 VCAA 
notification letter, the RO requested that the veteran 
complete and return VA Form 21-4142, Authorization and 
Consent to Release Information, specifying where he had 
received treatment, in order that any additional records may 
be requested by VA on his behalf. Since the veteran was 
informed of the evidence that would be pertinent to the claim 
and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

During the pendency of the appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision, on 
March 3, 2006, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  This decision requires VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Dingess/Hartman, slip op. at 14. 

Consistent with Dingess/Hartman, the file reflects that in 
the rating decisions, statement of the case, and supplements 
thereto, in particular, the July 2004 and other VCAA letters, 
and other correspondence, including the remands, the RO and 
the Board provided notice to the veteran of the type of 
evidence necessary to establish a higher disability rating or 
effective date for the disability(ies) on appeal. The 
communications notified the veteran and his representative of 
the status of the evidence as it was developed and of the 
need for substantiating evidence from him, and notified him 
of the ratings assignable in this case. Any deficits in these 
notices are no more than non-prejudicial error. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). On review, the Board 
is satisfied that the veteran received notice equivalent to 
that required under of the provisions of the VCAA and all 
pertinent court precedent, and the content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and more recent court precedent. 
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

The Board also finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim. The service 
medical records and all identified post-service treatment 
records have been associated with the claims file. The 
veteran's Social Security Administration disability records 
were obtained, and the veteran was afforded medical 
examinations pertinent to the claim. The case was remanded in 
March 1999 and May 2004 pursuant to the Court's Order, and in 
December 2004 by the Board, for further evidentiary 
development. 

Given the long history of this claim, the Board finds it 
necessary to address a notation in the August 2005 VA 
examination, reflecting that the veteran had seen a private 
urologist and had a sealed report which he did not want the 
examiner to open, indicating that he was sending it to the 
RO. There is no private report in the record. However, the 
Board finds remand for this report unnecessary under the 
circumstances. As noted above, the veteran and his attorney 
have been afforded adequate opportunity to provide additional 
evidence and argument in support of his claim, and have done 
so. Given the detailed and thorough development of this 
record, inclusive of multiple remands and appeals to the 
Court, the Board believes that VA has exhaustively complied 
with its duty to assist the veteran in the development of 
facts pertinent to his claim, and that no reasonable 
possibility exists that any further assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. Therefore, a 
decision on the merits at this stage without remand for 
additional development is not prejudicial to the appellant, 
particularly since this case has been pending since 1992. 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Criteria and Analysis

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A.§ 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 

The RO has rated the veteran's testicular disability under 
Diagnostic Code 7523. See 38 C.F.R. § 4.20. Under that 
diagnostic code, a noncompensable rating is warranted when 
there is complete atrophy of only one testicle; a 20 percent 
evaluation may be assigned where complete atrophy of both 
testicles is shown. 38 C.F.R. § 4.115b, Diagnostic Code 7523. 

Service connection was originally granted for atrophy of the 
right testicle resulting from infections in military service, 
and noncompensably rated effective from February 1973, 
pursuant to diagnostic code 7523. A September 1974 rating 
action granted entitlement to special monthly compensation at 
the k rate (SMC-k) for loss of use of a creative organ. The 
service medical records reflect both testicles as present in 
service, with no evidence of testicular surgery. 

Prior to the August 1992 claim for increase, the evidence 
included VA examinations in June 1974, August 1974, May 1976, 
April 1979, and June 1979, showing progressive atrophy of the 
right testicle to total, with complaints of pain, and a 
normal left testicle. VA outpatient treatment notes from 1989 
to 1990 reflected complaints of worsening testicular pain and 
complete atrophy right testicle.

On April 1994 VA examination, complaints were of recurrent 
severe pain lasting 2-3 minutes, in the right testicle area. 
The right testicle was completely absent with only a small 
remnant of a spermatic cord in that area. There was no 
evidence of hydrocele, spermatocele or anything else. The 
left testicle was of normal consistency, about the size of a 
large marble, about 2 to 21/2 cm. in size and normal. 
Diagnosis was solitary left testicle, due to complete atrophy 
of the right testicle, with recurrent brief pain, and 
etiology of pain cannot be determined. 

August 2001 VA examination showed pain, but no erectile 
dysfunction. The penis was normal, the examiner could not 
feel any remnant of the testicle, and palpation of either 
testicle was not well tolerated. The left testicle was about 
2.5 by 2.5 cm., and appeared normal. Diagnosis was right 
testicular atrophy, etiology uncertain, possibly congenital, 
possibly secondary to orchitis. The examiner opined that the 
veteran possibly had an epididymal orchitis in service with 
residual secondary atrophy. There was chronic pain syndrome 
of unclear etiology.

On August 2005 VA genitourinary examination, there was no 
urinary incontinence, dysuria, or frequency. The veteran's 
stream was good, he denied any surgery on any part of the 
urinary tract, and there was no data to suggest recurrent 
urinary tract infection. He denied renal colic or bladder 
stones, or hospitalization for urinary tract infection. There 
was no malignancy, or need for procedures like 
catheterization, dilatation, or drainage. He had occasional 
erection, and was not sexually active due to his mental 
status. On examination, penile size was normal, without 
lesions, rash, or discharge. Testicles were noted as very 
small and atrophic and tender on both sides. Testosterone 
level was within low normal range. Diagnoses include 
bilateral testicular atrophy, service-connected.

The Board notes that the veteran's SSA records are not 
associated with the claims folders. However, they were of 
record and reviewed by the Board in a January 2003 decision 
in which the Board indicated that although the SSA file 
contained records from the 1970's and 1980's noting right 
testicular atrophy, they primarily dealt with the veteran's 
psychiatric disability. SSA records were also noted in the 
Certified List on subsequent appeal to the Court. Although 
the January 2003 Board decision was subsequently vacated by 
the Court, it is only used here for the limited purpose of 
demonstrating prior review of the content of the now missing 
SSA records. In its December 2004 remand the Board requested 
that the SSA records be re-associated with the claims 
folders, and in August 2005, the RO requested another copy of 
the file from SSA without success.  It has been indicated 
that the records are not otherwise available. However, 
despite the absence of the SSA records, the Board finds no 
prejudice to the veteran in adjudicating the claim. Given 
that the RO and the Board previously reviewed the SSA 
records, and noted their relevant content (limited to 
confirmation of right testicle atrophy), a fact already well 
documented in record, the Board finds no prejudice to the 
veteran in adjudicating the claim in the physical absence of 
the SSA records.

A longitudinal view of the evidence essentially demonstrates 
that testicular atrophy began after infections in service and 
progressed over the years such that by 1979, there was total 
atrophy of the right testicle and normal left testicle, 
consistent with the noncompensable rating in effect under DC 
7523. The evidence of record shows that the testicle 
disability remained essentially unchanged through August 2001 
VA examination which also noted atrophy on the right testicle 
and normal left testicle, and until August 2005 VA 
examination changes. The Board has considered ratings under 
other diagnostic codes even if not raised by the veteran. 
However, there is no evidence in the record, not even in the 
most recent August 2005 VA examination, of penis deformity, 
or loss of erectile power, related to the right testicle 
atrophy, for a higher analogous rating under 38 C.F.R. §4.20, 
4.115b, Diagnostic Code 7522 or any other applicable codes. 
Although the veteran complained of pain, no nerve impairment 
has been diagnosed for consideration of a separate rating 
under 38 C.F.R. § 4.124(a), Diagnostic Code 8530.  Moreover, 
there was no objective verification of the pain described.

Effective from August 31, 2005, the VA examiner found 
bilateral atrophy of testicles, and diagnosed the disability 
as service-connected. This is consistent with the current 20 
percent rating under DC 7523. This rating represents the 
maximum available for the disability under this diagnostic 
code. The veteran does not meet the criteria for a higher 
rating under 38 C.F.R. § 4.115b, Diagnostic Code 7524 for 
removal of the testes. As noted above, the evidence also 
reflects no other genitourinary complications warranting 
higher ratings under any other applicable codes.




ORDER

Entitlement to a compensable evaluation for right testicle 
atrophy prior to August 31, 2005, and to a rating higher than 
20 percent thereafter, is not established.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


